DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-11 have been presented for examination based on the application filed on 9/18/2018.
Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.
Claims 1-11 are rejected under 35 U.S.C. 112(b), as being indefinite.
Claims 1-11 are rejected under 35 U.S.C. 101.
Claims 1-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US PGPUB No. 20160061020 by Sayarpour; Morteza, in view of US PGPUB No. 20050171699 by Zazovsky et al.
This action is made Non-Final.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
MPEP 2161.01 states: 

For instance, generic claim language in the original disclosure does not satisfy the written description requirement if it fails to support the scope of the genus claimed. Ariad, 598 F.3d at 1349-50, 94 USPQ2d at 1171 ("[A]n adequate written description of a claimed genus requires more than a generic statement of an invention' s boundaries.") (citing Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1405-06); Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002) (holding that generic claim language appearing in ipsis verbis in the original specification did not satisfy the written description requirement because it failed to support the scope of the genus claimed); Fiers v. Revel, 984 F.2d 1164, 1170, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993) (rejecting the argument that "only similar language in the specification or original claims is necessary to satisfy the written description requirement").

Claim 1 claims “forming a 3D hydrodynamic model;”. The most detailed section of specification ¶ [0044][0051]-[0052] shows invocation of the hydrodynamic model [to] includes the properties of reservoir and reservoir fluid which influencing the pressure pulses propagation, however specification does not disclose how/what is the 3D hydrodynamic model, what does it represent and how it is updated (See specification [0052][0086]). None of the figures show a 3D hydrodynamic model. In view MPEP 2161.01, the specification lacks proper written description for detailing the core model, which is formed and updated as a result of the claimed invention and therefore the claims 1-11 are rejected under this statute. 
----- This page is left blank after this line ----

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) , as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 recites:
1. A method for determining reservoir filtration properties in a multi-well system using pressure Pulse-Code Testing, comprising the following steps: 
- forming a 3D hydrodynamic model; 
- modelling the pressure Pulse-Code Testing design for job schedule; 
- selecting the optimal scenario of the test performing; 
- investigating an oilfield by the selected scenario and determining reservoir filtration properties and well properties, such as: transmissibility, pressure diffusivity, skin-factor, by interpreting the data obtained during the PCT; 
- updating the hydrodynamic model by taking into account the data determined in the previous step.

Claim 1 recites the limitation "the optimal scenario" in the limitation “selecting the optimal scenario of the test performing”.  There is insufficient antecedent basis for “the optimal scenario” in the claim. 
Further, the term “the optimal scenario” in claim 1 is a relative term which renders the claim indefinite.  The term “the optimal scenario” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Specification discusses this in [0085][0086] states:
[0085] Choosing the Optimal Test Scenario. 
[0086] Optimal modes of investigation are chosen based on the analysis of the amplitude of pressure response. Duration of the pressure pulses is determined from the condition of a noticeable change in the bottom-hole pressure in the receiver wells as compared to the initial reservoir pressure. It is necessary to take into account the sensitivity of the gauge, as well as the effect of noise in the formation. To do this, a sensitivity analysis is carried out, which includes: sensitivity analysis of the reservoir, sensitivity analysis of the three-dimensional model, sensitivity 

Even if the limitation are imported from the specification, (1) what the modes are and (2) how they are based on amplitude of pressure response, is not described. 
Claim 1 further claims:
“investigating an oilfield by the selected scenario and determining reservoir filtration properties and well properties, such as: transmissibility, pressure diffusivity, skin-factor, by interpreting the data obtained during the PCT;”

(a) Regarding claim1, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
(b) Although one could guess the PCT stands for Pulse-Code Testing, the acronym is not defined in the claim. 
Claim 1 further states “updating the hydrodynamic model by taking into account the data determined in the previous step”; where (a) it is unclear where the antecedent basis of “the data” is presented or which data is being referred here. Is the claim referring to reservoir filtration properties? (b) Further the claim is indefinite as it’s unclear what is the scope of “taking into account” and how “the data” is used to update the hydrodynamic model is not directly.
Further it appears something is missing between the modeling and selecting steps as the modeling steps does not describe creating scenarios from which selection is being made. Therefore it’s unclear how the two are related. 

Claim 2 states:
…wherein the hydrodynamic model includes reservoir properties, capable of influencing the propagation of the pressure pulse.

It’s unclear from the claim how it is determined what reservoir properties are capable of influencing and metes of bounds of the properties at which point they are determined capable of influencing the hydrodynamic model.
Claim 3 states:
… wherein the hydrodynamic model includes reservoir fluid parameters capable of influencing the propagation of the pressure pulse.

It’s unclear from the claim how it is determined what reservoir fluid parameters are capable of influencing and metes of bounds of the reservoir fluid parameters at which point they are determined capable of influencing the hydrodynamic model.
Claim 6 states:
… wherein necessary gauge characteristics are determined based on the simulation results and constraints.

(a) Its unclear what are “necessary gauge characteristics” and how they are determined to be necessary. (b) Additionally, The term “necessary gauge characteristics are determined based on…” in claim 6 is a relative term which renders the claim indefinite.  The term “based on” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Specifically scope of how the necessary gauge characteristics are based on the simulation results and constraints is unclear.
Claim 6 states:
Claim 1. A method for determining reservoir filtration properties in a multi-well system using pressure Pulse-Code Testing, comprising the following steps: 
- forming a 3D hydrodynamic model; 
- modelling the pressure Pulse-Code Testing design for job schedule; 

- investigating an oilfield by the selected scenario and determining reservoir filtration properties and well properties, such as: transmissibility, pressure diffusivity, skin-factor, by interpreting the data obtained during the PCT; 
- updating the hydrodynamic model by taking into account the data determined in the previous step.
Claim 6… wherein duration of the work period and the operating pressures of the production and injection wells are determined during modeling of well operating scenarios.

Claim 1 does not model the well and the step “forming a 3D hydrodynamic model” remain ambiguous as to whose 3D hydrodynamic model is being built. The modeling is done for the “pressure Pulse-Code Testing design for job schedule” and not the “optimal scenario”. So it unclear what is being modelled here and from where it is determined. Further the claim lacks antecedent basis for the “the operating pressures of the production and injection wells” as none are referred to in the parent claim.
Claim 9 states:
… wherein during modeling of well working scenarios the criteria for choosing the optimal operating pressures and test duration are distance between the wells, current well productivity and properties in the area of each well.

Claim 1 does not disclose modeling on any scenarios. Claim 1 recites modeling of pressure Pulse-Code Testing design for job schedule, but does not disclose any well working scenarios. The selection step selects a scenario but it is unclear that they are result of the previous modelling step. Further “the optimal operating pressures” lacks antecedent basis and also is indefinite for not defining metes and bounds of how the optimality is determined. 
Claim 10 states:
… wherein information on the dynamic permeability of reservoir, anisotropy in permeability and possible barriers in reservoir is added to the updated 3D hydrodynamic model.

(a) Its unclear what “information” about the claimed parameters is added to the model. The difference is e.g. is the dynamic permeability of reservoir added to the model or meta data about the dynamic permeability of reservoir (say e.g. The 
(b) The parent claim 1 states that “updating the hydrodynamic model by taking into account the data determined in the previous step”. Is this information addition part of this updating step or is this added after the updating step? The reason   for confusion is that information … is added to the updated 3D hydrodynamic model.
----- This page is left blank after this line ----
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea/mental process without significantly more. The claim(s) recite(s) method steps (Step 1) for forming an abstract 3D hydrodynamic model and updating the model based on the real world output based on the modelled PCT test. The claim also models pressure pulse code test (may be abstract idea/mental step of someone deciding sequence/intensity of pressure waves to employ in the well-test as and have many scenarios related to it, then selecting a scenario to execute it) as abstract idea for step 2A prong 1. Under step 2A prong 2, the claim discloses additional limitation of investigating which does not integrate the exception into a practical application because the claim merely uses the output of mental process in the field of use of investigating an oil field (e.g. via a well test) and is merely extra solution activity recited at high level of generality to use the scenario data in the real world field of use and further does not impose meaningful limits on the judicial exception. Further, the step of updating merely updates the 3D hydrodynamic model and is also considered extra/post solution activity. Under step 2B the additional element the steps of investigating and updating are mere field of use (See MPEP 2106.05(h)) and extra solution activity (See MPEP 2106.05(g)) because the PCT scenario data is used as input for executing the known well testing methodology and does not improve the well-test field and is use of the data without any details. Also the step of investigating is also well Well-Understood, Routine, Conventional Activity 
Dependent claims 2-11 further detail the abstract idea under step 2A prong 1 contributing to the abstract idea of either the hydrodynamic model or Pulse-Code Testing design/scenarios and do not add additional limitations thereby warranting further analysis under step 2A prong 2 and step 2B. 
----- This page is left blank after this line ----

 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US PGPUB No. 20160061020 by Sayarpour; Morteza, in view of US PGPUB No. 20050171699 by Zazovsky et al.
Regarding Claim 1
Sayarpour teaches a method for determining reservoir filtration properties in a multi-well system  (Sayarpour : [0103]-[0110] showing a multi-well system) using pressure Pulse-Code Testing (Sayarpour: [0087] as pulse test as part of pressure transient analysis; Also see [0111][0116]) , comprising the following steps: forming a 3D hydrodynamic model (Sayarpour: [0067] as Capacitance Resistance Modeling (CRM) where “[0067]…CRM is built based on material balance and rooted in signal processing for nonlinear multivariate regression. With a rate variation in an injector, CRM can capture interactions among production wells and injection wells by matching the response in the production rates. Typically, running CRM results in two sets of parameters, namely, interwell connectivity (F.sub.ij) and response time (Tau or .tau.) per injection well and production well pair. The interwell connectivity quantifies the support from one injection well to one production well, and the response time estimates the time a production well takes to response to a variation in the injection rate….” ) ; modeling the pressure Pulse-Code Testing design for job schedule (Sayarpour: [0087] At 510, pressure transient analysis can be conducted on the well test data 414. For example, one or more pulse tests can be part of the pressure transient analysis….” – pulse test as pressure pulse code testing) ; selecting the optimal scenario of the test performing (Sayarpour: [0087] At 510, pressure transient analysis can be conducted on the well test data 414. For example, one or more pulse tests can be part of the pressure transient analysis….” – one or more pulse test are the scenario which may be selected for investigating the well); investigating an oilfield by the selected scenario (Sayarpour: [0087] At 510, pressure transient analysis can be conducted on the well test data 414. For example, one or more pulse tests can be part of the pressure transient analysis….”; [0111] “At 608, the database of allowed well connections can be modified based on a dynamic features category such as 4D seismic data, tracer data analysis, pressure transient analysis…,” ) and determining reservoir filtration properties and well properties  (Sayarpour: well properties as response to pressure changes between injection well and prodiction well --- [0067] “…CRM can capture interactions among production wells and injection wells by matching the response in the production rates. Typically, running CRM results in two sets of parameters, namely, interwell connectivity (F.sub.ij) and response time (Tau or τ) per injection well and production well pair. The interwell connectivity quantifies the support from one injection well to one production well, and the response time estimates the time a production well takes to response to a variation in the injection rate. Those parameters can be determined via history matching the production rates of all production wells. CRM can have three forms: CRMT to represent the drainage volume of the entire field, CRMP to represent the drainage volume of each production well, and CRMIP to represent the drainage volume of each production well and injection well pair. …”; [0142] “In the running example, solving the continuous function may include solving the parameters of the function by matching function estimated interwell connectivities to the CRM generated interwell connectivities. Matching the interwell connectivities includes minimizing the error between the function estimated interwell connectivities and the CRM generated interwell connectivities. The parameters and the function estimated fij match values are illustrated below: TABLE-US-00016…”) , such as:  (Sayarpour: [0087][0111]) ; updating the hydrodynamic model by taking into account the data determined in the previous step  (Sayarpour: [0123]”… [0123] At 314, practically any data available thus far can be integrated with at least one application or component by a computer executed method only, a user only, or both a computer executed method and a user. For example, the data available at this point can be the most current data (e.g., the most current interwell connectivities determined by CRM, the most current allowed well connections, the most current 4D seismic data, the most current pressure and saturation from the 4D seismic data, etc.). An application that uses or receives as input that type of data can be updated to integrate the data, for example, the application can be the petrotechnical mapping application 220, a simulation application, etc. such as illustrated in FIG. 2A, 2C.”; [0124] “[0124] Furthermore, at 314, additional interpretation can occur. For example, the additional interpretation can be a check for consistency, can find any inconsistencies, etc., which may also lead to integration of data into at least one application. The interpretation can happen before or after integration of data into at least one application”; [0263] “…updating at least one application based on output from the capacitance resistance modeling.”).
Sayarpour does not explicitly teach determining reservoir filtration properties and well properties, such as: transmissibility, pressure diffusivity, skin-factor, by interpreting the data obtained during the PCT. 
Examiner Note: Here Sayarpour teaches PCT as pressure pulse and types of  measurement made using this technique should be inherent to the Sayarpour, although not explicitly disclosed. Nonetheless the rejection is supplemented to show that filtration properties and well properties, such as: transmissibility, pressure diffusivity, skin-factor can be derived using pressure pulse technique.
Zazovsky teaches determining reservoir filtration properties and well properties, such as: transmissibility, pressure diffusivity, skin-factor, by interpreting the data obtained during the PCT (Zazovsky: [0005], [0057] “…Processing the pressure response to the periodic component, allows one to determine the pressure diffusivity, .eta., and the formation transmissibility, kh/.mu…”, here pressure response to the periodic component is mapped to the PCT or Pulse Code Testing of the claim; Also see [0067]-[0068] & [0095] for skin-effect).
It would have been obvious to one (e.g. a designer) of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Zazovsky to Sayarpour as Sayarpour (circa 2015) uses the pressure pulse to determined connectivity based on pressure measurements would be aware of the Zazovsky teaching same technique in the same field determining formation pressure (Zazovsky: Abstract [0004]). The motivation to combine would have been that it is desirable to have a technique that is applicable to formations of wide ranging permeability to determine formation properties (Zazovsky: [0001][0004]). 
Regarding Claim 2
Sayarpour teaches wherein the hydrodynamic model includes reservoir properties, capable of influencing the propagation of the pressure pulse  (Sayarpour: [0174] “…The F−C Plot or flow capacity-Storage capacity is a static plot where both flow and storage capacity information are obtained from static log data, permeability, porosity, and thickness….”; [0073] “The field data 222 can include static geological data 402 such as porosity, permeability, fracture data (e.g., fracture architecture, fracture locations, etc.), fault data (e.g., fault architecture, fault locations), rock information, etc….”) . Also see Zazovsky [0076] as teaching these.
Regarding Claim 3
Sayarpour teaches wherein the hydrodynamic model includes reservoir fluid parameters capable of influencing the propagation of the pressure pulse (Sayarpour: [0073] “The field data 222 can include static geological data 402 such as porosity, permeability, fracture data (e.g., fracture architecture, fracture locations, etc.), fault data (e.g., fault architecture, fault locations), rock information, etc….”). Also see Zazovsky [0076] as teaching these.
Regarding Claim 4
Sayarpour teaches wherein the generator and receiver wells are defined in the hydrodynamic model (Sayarpour: [0069][0093][0094][0465] at least where the hydrodynamic model is the CRM model)
[0069] FIGS. 3-12 illustrate embodiments of computer implemented methods of analyzing a flood operation on a hydrocarbon reservoir having at least one production well and at least one injection well, and more particularly, embodiments that include determining allowed connections that may be used as input to CRM. The embodiments illustrated in FIGS. 3-12 can be executed by a computing system, such as the computing system 200 of FIG. 2A or the CRM application 214 thereof. The allowed well connections may affect history matching and generation of the interwell connectivities when CRM is run, which may lead to more accurate output from CRM, such as more accurate response times and interwell connectivities. The output from CRM and/or other data available after executing the embodiments may be used as input to update or integrate with the polygon application 216, the zonal application 218, the petrotechnical mapping application 220, the one or more other application 221, the flooding analysis application 212, and/or other item (e.g., as illustrated in FIGS. 2A, 2C).


Regarding Claim 5
Sayarpour teaches wherein during formation of the model a critical zone is defined in which it is forbidden to conduct a well test (Sayarpour: [0103] boundary thresholds for connectivity/well test requires a well and connectivity) .
Regarding Claim 6
Sayarpour teaches wherein necessary gauge characteristics are determined based on the simulation results and constraints  (Sayarpour: [0051] “…In some embodiments, the field data 222 can include non-field data, such as manufacturer data about a displacing fluid or material thereof (e.g., manufacturer data about a polymer), manufacturer data about a conformance agent, manufacturer data on equipment tolerances, etc….”) .
Regarding Claim 7
Sayarpour teaches wherein a predictive response on receiver wells is calculated during modeling of well operating scenarios (Sayarpour: [0201] where the receiver well is production well; [0240]) .
[0201] At 2008, the generated proxies of pore volume swept per injection well and production well pair for the first flood operation may be aggregated to generate an estimate of pore volume swept at a well level, at a reservoir level, or both for the first flood operation. The generated proxies may be aggregated using addition. The estimate of pore volume swept at the well level may be for a particular injection well or for a particular production well. Returning to the running example, the estimate of pore volume swept at the well level for Inj.sub.1 based on the generated response time is 180. The estimate of pore volume swept at the well level for Inj.sub.1 based on the equation with steady state interwell conductivities is 1,124,032. The estimate of pore volume swept at the well level for Inj.sub.1 based on the equation with transient interwell conductivities is 1,042,274.

[0240] Considering the zonal level connectivities and injection rates, of the example above, CRM estimates of continuous production rate at the zonal level for contributing zones of producer P2 and P3 are obtained and shown in table below,



Regarding Claim 8
Sayarpour teaches wherein duration of the work period and the operating pressures of the production and injection wells are determined during modeling of well operating scenarios (Sayarpour: [0092] [0241]-[0242] CRM is the modeling of well operating with scenario using the pressure transient/pulse as shown in [0067]) .
[0092] The various items 502-514 and 402-416, after the consistency check, can lead to results 518-528. For example, the results 518-528 can include (i) the faults and the fractures (518) from the geological data (402), (ii) the geological boundaries (520) from the 3D seismic data (502, 404), (iii) the geobodies (522) from the 3D seismic data (502, 404) and/or the well log data (504, 412), (iv) the well production data, injection rate data, and the pressure date (524) from 406, (v) maps of change in pressure and saturation (526) from the 4D seismic data and/or the pressure and saturation maps (514, 512, 416), (vi) polygons 517 from the polygon data 418, and/or (vii) interwell connectivities and response times from the CRM output data 420. Moreover, the results include preliminary well connections (528) or evidence thereof, for example, from the tracer data analysis (508, 410) and/or the pressure transient analysis (510, 414). This listing of results is not exhaustive and other results can also be included. 

[0241] CRM estimates of production rates for contributing zone is normalized to provide production split of each zone as a continues value during the production of the producers, as shown in table below, these estimate are cross checked with sparse production profile data which also is considered in calibration of the CRM zonal level analysis. 

[0242] Primary and Secondary Production Application: Continuous production profile from primary and secondary production is obtained by using the primary and secondary recovery portion of CRM estimate once the CRM zonal is performed. The Primary portion of production profile is estimated from CRM zonal level primary portion which is an exponential decline. The secondary portion of production rates at zonal level are obtained from summing the multiplication of injection rates and connectivities at zonal level from all injectors contributing in the production of a given producer. 

[0067] “…CRM can capture interactions among production wells and injection wells by matching the response in the production rates. Typically, running CRM results in two sets of parameters, namely, interwell connectivity (F.sub.ij) and response time (Tau or τ) per injection well and production well pair. The interwell connectivity quantifies the support from one injection well to one production well, and the response time estimates the time a production well takes to response to a variation in the injection rate.

Regarding Claim 9
Zazovsky teaches wherein during modeling of well working scenarios the criteria for choosing the optimal operating pressures  (Zazovsky : Abstract – see pressure buildup around zone/[0045] pressure, Also see [0076]) and test duration  (Zazovsky : Abstract --- see periodic component) are distance between the wells (Zazovsky: 
Regarding Claim 10
Sayarpour teaches wherein information on the dynamic permeability of reservoir, anisotropy in permeability and possible barriers in reservoir is added to the updated 3D hydrodynamic model (Sayarpour: [0439] as adding to CRM (the hydrodynamic model) constraints represented by faults/fractures, permeability as geological data).
Regarding Claim 11
Sayarpour teaches wherein the updated hydrodynamic model is analyzed by specifying the presence of fault fractures between the wells or by refining the locations of the formation of seepage zones or by adjusting the development plan based on the results of the tests  (Sayarpour: [0439] … running capacitance resistive modeling (CRM) is constrained by at least one geological data, seismic data, three dimensional (3D) seismic data, faults, fractures, geobodies, well production data, injection rate data, pressure data, location data, fluid production geochemistry data, tracer data, log data, production log data, well log data, well test data, time lapse seismic data, four dimensional (4D) seismic data, maps of change in pressure and saturation, maps of pressure and saturation, preliminary well connections, pressure transient, pulse test,….”) .
----- This page is left blank after this line ----

Conclusion
All claims are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Examiner’s Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
----- This page is left blank after this line ----

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH SAXENA whose telephone number is (571)272-8351.  The examiner can normally be reached on Mon-Thu, 9AM-7:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, OMAR RIVAS FERNANDEZ can be reached on (571) 272-2589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


AKASH SAXENA
Primary Examiner
Art Unit 2128


/AKASH SAXENA/Primary Examiner, Art Unit 2128                                                                                                                                                                                                        Thursday, February 11, 2021